268 F.2d 218
D. A. SIMMONS, Jr.,v.UNITED STATES of America.
No. 6059.
United States Court of Appeals Tenth Circuit.
March 25, 1959.

Appeal from the United States District Court for the Western District of Oklahoma.
John A. Johnson, Oklahoma City, Okl., for appellant.
Paul W. Cress, U.S. Atty., Oklahoma City, Okl., and Jack R. Parr, Edmond, Okl., and George Camp, Asst. U.S. Attys., Oklahoma City, Okl., for appellee.
Before MURRAH, LEWIS and BREITENSTEIN, Circuit Judges.
PER CURIAM.


1
Order denying motion to vacate and set aside judgment and sentence affirmed without written opinion, on authority of Gordon v. United States, 10 Cir., 250 F.2d 676.